Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2021 has been entered.
 
Response to Amendment
The amendment filed on June 02, 2021 has been entered.  Claims 1-8 remain pending.

Specification
The disclosure is objected to because of the following informalities: 
The specification uses inconsistent terminology when referring to a specific component of their invention.  The specification uses the term “air relief passage” (see Page 3 - Lines 11-12, Page 6 - Line 13, Page 10 - Line 2) and “air release passage” (see Page 2 - Line 25, Page 7 - Lines 8-9).
The specification should use consistent terminology to avoid confusion.  
Appropriate correction is required.
The amendment filed June 02, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the amendment to the specification, Page 1 - Lines 13-14 has been amended to recite that the other end of the air release passage is “directly open to exterior of the quick-exhaust diaphragm pump”.  HOWEVER, there is no clear support in either the applicant’s original disclosure OR in the figures for this specific arrangement.
Applicant is required to cancel the new matter in the reply to this Office Action or show where this is disclosed.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 - Lines 10-11 has been amended to recite “directly open to exterior of the quick-exhaust diaphragm pump” where it should recite “directly open to an exterior of the quick-exhaust diaphragm pump”.
Claims 2-8 are objected to by virtue of their dependency on Claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 - Lines 10-11 has been amended to recite “the air release passage (9) is directly open to exterior of the quick-exhaust diaphragm pump”.  This fails to comply with the written description requirement because neither the specification nor figures provide support for this limitation.  The applicant’s original disclosure only describes that “one end of the air release passage 9 communicates with the air inlet passage 8; and the other end thereof communicates with the communication cavity 6”, see Page 7 - Lines 10-12.  So there is not any description of the air release passage as being DIRECTLY open to the exterior of the quick-exhaust diaphragm pump.
Claims 2-8 are rejected by virtue of their dependency on Claim 1.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 - Lines 10-11 has been amended to recite “the air release passage (9) is directly open to exterior of the quick-exhaust diaphragm pump”.  This renders the claim indefinite because it is not clear what the applicant is claiming with respect to the proposed amendment because neither the original drawings NOR the original specification disclose this limitation.  Without clarification, the examiner cannot be sure as to what to search for thereby precluding the possibility to perform a reasonable search & consideration of the prior art because the examiner is not apprised as to what the applicant is intending to claim.
Claims 2-8 are rejected by virtue of their dependency on Claim 1.

Response to Arguments
Applicant's arguments filed June 02, 2021 have been fully considered but they are not persuasive. 
The applicant has argued that Fukami does not disclose all of the limitations of the amended Claim 1, specifically the amendment reciting how “the air release passage is directly open to exterior of the quick-exhaust diaphragm pump”.
While the examiner does agree that Fukami fails to teach this amendment, the issue (as noted above) is that the examiner is not able to perform a reasonable search & consideration of the prior art (with respect to the amendment) because it is not clear what the applicant was trying to claim since neither the original specification NOR drawings disclose/teaches this limitation.  The closest disclosure in the applicants specification directed to the fluidic connections of the air release passage is on Page 7 - Lines 10-12 which describes how “one end of the air release passage communicates” with the air inlet passage & communication cavity (though based on Figure 2 the examiner would consider accepting that the air release passage (9) is directly open to the air inlet passage (8)).  But there is no description regarding the air release passage as being directly open to the exterior of the quick-exhaust diaphragm pump.
 The applicant has also argued that Fukami fails to teach the second amendment to Claim 1 which recites how “a bottom of the valve plate (3) has a horizontal covering part that covers the air inlet passage (8)”.
First, based on the applicant’s annotated figure & arguments, it appears the amendment was intended to be directed to the small flap-valve that fluidically connects the air inlet passage (8) to the communication cavity (6).  HOWEVER, the amendment (as presented) is broadly written and merely requires some part of the valve plate has some portion that has a bottom surface that extends horizontally and is covering the air inlet passage. 
Second, even if the applicant were to more clearly modify this amendment so that it specifically describe the thin flap-valve (as shown in Figure 1), the examiner holds this still wouldn’t be sufficient to overcome Fukami.  This is because while the examiner does agree that the equivalent flap-valve in Fukami (the circular truncated cone “122” in Figure 1) is extending at an angle over the air inlet passage (as opposed to extending horizontally as shown in the applicants invention), the examiner would hold that this would be an obvious design choice.  This is because the applicant has not provided any description as to how having this valve extending horizontally would solve any specifically state problem OR provide any novel/unexpected result.  The examiner 
With respect to the amendment to the specification, the applicant has argued that “obviously, the expression ‘the other end thereof communicates with the communication cavity 6’ is not correct, which is contradictory to the disclosure as shown in for example Fig. 1.”  However, the examiner would not agree with this argument.
First, the examiner holds that this expression would be correct because the expression merely requires that the other end of the air release passage simply “communicates” with the communication cavity, not necessarily that it is in “direct communication”.  So as long as there was some flow path that would allow for communication between the communication cavity and the air release passage, then the expression in the original disclosure would be accurate (and the examiner holds that this flow path would be present through the air inlet passage (8) since Figure 2 shows that the air release passage (9) is fluidically connected to the air inlet passage (8) and the air inlet passage is in fluidic communication with the communication cavity (6))..
Second, even if the limitation was incorrect & contradicted other parts of the disclosure, the applicant can’t add in new matter that has no support in the applicant’s original disclosure.
For these reasons, the examiner did not find the applicants arguments to be persuasive.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746